OPINION JUDGMENT ENTRY
{¶ 1} Appellant, James Martin, appeals from a Trumbull County Court of Common Pleas jury verdict convicting him of one count of complicity to aggravated robbery with a firearm specification, in violation of R.C. 2923.03(A)(2) and (F), R.C. 2911.01(A)(1) and (2), and R.C. 2941.145(A).
 {¶ 1} Pursuant to an inadvertent error on the front page of this Court's Opinion released on June 18, 2004, it is ordered, sua sponte, that the attached front page be substituted.
 {¶ 2} The Clerk of Courts is instructed to substitute the front page of this Court's June 18, 2004 Opinion with the front page attached to this entry.